DETAILED ACTION
This action is responsive to the amendment filed on 01/04/2021. 
In the instant application, claims 6 and 30 are cancelled; Claim 32 is newly added; Claims 1, 28 and 29 are amended independent claims; Claims 1-5, 7-29 and 31-32 have been examined and are pending. This Action is made Final.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 7-10, 12-18, 20-24, 26-29 and 31-32 are rejected under 35 U.S.C. 103(a) as being obvious over Hiles et al. (“Hiles,” US 2008/0077865), published on March 27, 2008 in view of Young et al. (“Young,” US 2011/0126119), published on May 26, 2011 further in view of Bales et al. (“Bales,” US 2011/0313649), filed on June 18, 2010 and further in view of Mori et al. (“Mori,” US 2012/0117499), filed on December 21, 2010 and further in view of George et al. (“George,” US 2009/0250807), published on June 11, 2009
Regarding claim 1, Hiles teaches a method, comprising: 
determining, by one or more processors, one or more context-associated variables associated with an environment in which a mobile device is or has been located (Hiles: see par. 0011 and Fig. 1; context data 38 comprises information associated with signals detected and/ or otherwise received by sensors 16 such as, by way of example, signals corresponding to location data 42, date/ time data 44, velocity data 46, brightness data 48 at the environment in which electronic device is located or being used. See par. 0023; the system enables a user interface to process signals received by a sensor 16 to automatically configure electronic device 10 between a plurality of user interface content modes 28, 30, 32, 34 or 36 based on the environment or context in which electronic device is operating or being utilized. Note: user interface content mode or context is determined based on context data. Context date 38 includes location data 42, date/Time data 44, velocity data 36 and brightness data 48, is interpreted as context-associated variables); 
determining, by the one or more processors, a future context based on [identifying cumulative or time-weighted clusters of values of] the one or more context-associated variables (Hiles: see par. 0013; user interface data 40 such as date and/ or times or location may be manually input by the user and used to determine the current context. See pars 0019-0020; when user interface management module 22 detects and/ or determines that a particular context condition 23a is met or has been satisfied, a particular content mode 28, 30, 32, 34 and/ or 36 currently displayed on user interface 18 is dynamically adjusted to display the corresponding content defined by context condition 23a. See par. 0015; if a calendar program stored on electronic device 10 indicates that a user of electronic device 10 is scheduled to attend a meeting, user interface management module 22 automatically configures user interface 18 at the specified date and time to present and/or otherwise use meeting user interface content mode 34. Note: based on data/time data 44 “a scheduled to attend a meeting”, a future context “meeting user interface content mode 34” is presented); 
[predicting a level of user interest in a program or information type associated with the future context, wherein predicting the level of user interest is based on: data provided by a programmer, a user preference, or a historical analysis of the program used in a particular context or any combination thereof];
identifying, by the one or more processors, an informational cue associated with the future context (Hiles: see par. 0013; user interface data 40 such as date and/ or times or location may be manually input by the user and used to determine the current context. The user interface management module is configured to automatically present and/ or display a particular interface content mode based on dates and/ or times or location. See pars. 0008-0009; user interface management module 22 is used to process signals detected by sensors to automatically configure user interface 18 to operate according to the current context. For example, if electronic device 10 is utilized by a user while the use is driving an automobile, a user interface having large icons, voice-activated applications and/ or input, automatic launching of global positioning/ mapping software, are presented. Note: present interface having large icons are interpreted as information cue) [that identifies the program or information type and is based on the predicted level of user interest]; and 
presenting [modifying a context-dependent portion of  a user interface of the mobile device to display] the informational cue (Hiles: see pars. 0008-0009; if electronic device 10 is utilized by a user while the use is driving an automobile, a user interface having large icons, voice-activated applications and/ or input, automatic launching of global positioning/ mapping software, are presented), [prior to occurrence of the future context, the user interface including the context-dependent portion and a context-independent portion].
Hiles does not explicitly teach:
determining a future context based on identifying cumulative or time-weighted clusters of values of the one or more context-associated variables;
predicting a level of user interest in a program or information type associated with the future context, wherein predicting the level of user interest is based on: data provided by a programmer, a user preference, or a historical analysis of the program used in a particular context or any combination thereof; 
identifying, by the one or more processors, an information cue associated with the future context that identified the program or information type and is based on the predicted level of user interest; and 
modifying a context-dependent portion of  a user interface of the mobile device to display the informational cue, prior to occurrence of the future context, the user interface including the context-dependent portion and a context-independent portion.
However, Young teaches a method to facilitate context determination of operation of a user device. Young further teaches determining a future context (Young: see pars. 0007 and, 0012 and 0059-0060; a context determination component 120 communicates with one or more of a plurality of components enabling the context determination component 120 to determine the context of a user previous/ current/ future activity, previous/ current/ future location etc. See par. 0046; the current activity, future activity, current location, identity, and the like, can be considered the context of how a device is being operated, as well as inferences based thereon. See par. 0049; if the user performs a certain activity at a particular location the context determination component 120 can infer that, based on prior history of activity, when the user is at that location in the future, there is a likelihood that a particular activity is going to be performed) based on identifying cumulative or time-weighted clusters of values of the one or more context-associated variables (Young: see par. 0056; a single determination involving monitoring a myriad of variables such as velocity, acceleration, pressure, barometric pressure, time of day, ambient light, location of user device, proximity of a user to user device. See pars. 0059-0061 and Fig. 2; a variety of components 210-280 can be employed to provide data to the context determination component 120. Data from a combination of components 210-280 can be employed to determine how information is to be presented. See pars. 0079-0084; data obtains from components 210-280 is analyzed to generate a determined context score. See par. 0091; data can be stored over a period of time thereby allowing subsequent analysis and inference of the data and operation of the user device to be performed).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made having the teachings of Young and Hiles in front of them to include the contextual presentation of information dynamically in response to a determined context as disclosed by Young with the adjusting operation of a user device based upon the operating environment of Hiles to provide a convenient and efficient user interface regardless of the operating environment of the user device (Young: see pars. 0007-0008).
Hiles and Young do not explicitly teach:
predicting a level of user interest in a program or information type associated with the future context, wherein predicting the level of user interest is based on: data provided by a programmer, a user preference, or a historical analysis of the program used in a particular context or any combination thereof;
identifying, by the one or more processors, an information cue associated with the future context that identified the program or information type and is based on the predicted level of user interest; and 
modifying a context-dependent portion of  a user interface of the mobile device to display the informational cue, prior to occurrence of the future context, the user interface including the context-dependent portion and a context-independent portion.
However Bales teaches a method for providing smart zooming of a graphic representation. Bales further teaches:
predicting a level of user interest in a program or information type associated with the future context (Bales: see par. 0072; when zooming into a five mile radius from the current location to take a coffee break, the user sets the criteria to prioritize coffee shops, convenience stores, supermarkets, etc. by user preferences, by distance, by price, or a combination thereof), wherein predicting the level of user interest is based on: data provided by a programmer, a user preference, or a historical analysis of the program used in a particular context or any combination thereof (Bales: see par. 0073; the platform 103 sets restaurant objects with higher priority because it is lunch time, further sets particular fast food chain objects with even higher priority because the user visits the chain stores frequently. See par. 0037; historical and contextual navigation data are stored and used to determine relevant objects);
identifying, by the one or more processors, an information cue associated with the future context that identified the program or information type and is based on the predicted level of user interest (Bales: see pars. 0077-0078, 0021, 0035, 0038 and Fig. 4; the map objects that are more relevant to a particular user context are displayed more prominently).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made having the teachings of Bales, Hiles, and Young in front of them to include the smart zooming of a geographic representation as disclosed by Bales with the adjusting operation of a user device based upon the operating environment of Hiles to advantageously renders more prominently those items of most relevance or importance to a user for the user to quickly view at a glance (Bales: see par. 0021).
Hiles, Young and Bales do not appear to teach: 
modifying a context-dependent portion of  a user interface of the mobile device to display the informational cue, prior to occurrence of the future context, the user interface including the context-dependent portion and a context-independent portion.
However Moris teaches a method to display mobile device contexts. Moris further teaches:
modifying a context-dependent portion of a user interface of the mobile device to display the informational cue, prior to occurrence of the future context (Moris: see par. 0041; the context configure 126 enable a user to select which applications, features, and/ or functions are to be displayed within a context. The context configure 126 may also enable a user to arrange how graphical representations of the features, functions, and/ or applications are to be presented within the user interface 102. Note: the user can modify/ arrange how applications are displayed within the user interface 102 prior to occurrence of the future context. See pars. 0014, 0018; automatically change and/ or suggest a context displayed on a mobile device based on a detected environment of a user, thereby adapting a mobile device to ever changing contexts of the user – future context. See par. 0026; the context engine 106 may user upcoming calendar entry to determine that the travel context 104 is to be displayed at the time of the scheduled meeting – future context).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made having the teachings of Moris, Hiles, Young, and Bales in front of them to include the context-aware application relevance determination functionality as disclosed by Moris with the adjusting operation of a user device based upon the operating environment of Hiles to provide an efficient and easy-to use user interface that allows users to arrange context related applications per his/ her preference (Mori: see par. 0041).
Hiles, Yong, Bales and Moris do not appear to teach: the user interface including the context-dependent portion and a context-independent portion.
However George teaches a method for dynamically re-calculating and presenting a GUI that includes interface icons based on user context. George further teaches: the user interface including the context-dependent portion and a context-independent portion (George: see par. 0022 and Figs. 1-2; interface icon 203’ has automatically been moved from its position within the GUI as it was shown in prior art GUI 101 in Fig. 1, into a main GUI viewing area or application window 207. Note: position on the left side of the GUI is interpreted as a context-independent portion and the main GUI viewing area is interpreted as context-dependent portion). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made having the teachings of George, Hiles, Young, Bales and Moris in front of them to include the auto-arrangeable user interface as disclosed by George with the adjusting operation of a user device based upon the operating environment of Hiles to provide an improvement user interface that allows user to dynamically and automatically adjust the GUI display to include GUI icons based on the current’ user’s personal circumstances (George: see par. 0004).
Regarding claim 2, Hiles, Young, Bales, Moris and George teach the method of claim 1,
Hiles further teaches wherein the one or more context-associated variables include a location of the mobile device (Hiles: see par. 0011; context data 38 comprises information associated with signals detected and/ or otherwise received by sensors 16 such as, location data 42). 
Regarding claim 3, Hiles, Young, Bales, Moris and George teach the method of claim 2,
Hiles further teaches wherein the location of the mobile device is determined based on positioning sensor of the mobile device (Hiles: see par. 0014; sensors 16 comprise a global positioning sensor used to determine location and/ or velocity of electronic device).
Regarding claim 4, Hiles, Young, Bales, Moris and George teach the method of claim 1,
Young further teaches wherein a value of the context-associated variables is determined based on analyzing sound in an environment in which the mobile device is located (Young: see par. 0101 and Fig. 4; audio recognition component 430 provides the ability to determine operation of a user device 100 based upon received audio data). 
Regarding claim 5, Hiles, Young, Bales, Moris and George teach the method of claim 1,
George further teaches identifying, by the one or more processors, an informational cue not associated with the future context (George: see par. 0017; dynamically are-calculating and presenting a graphical user interface in which the GUI’s state, its appearance and/ or the placement of its interface icons are automatically modified in response to automatic triggering by contextual attributes, or by a change in state of a contextual attribute); and preventing presentation, prior to occurrence of the future context, via the mobile device, of the informational cue not associated with the future context (George: see par. 0008; icons are auto-arranged according to a current user’s context. These include: fading or hiding icons of infrequent or non-contextual user). 
Regarding claim 7, Hiles, Young, Bales, Moris and George teach the method of claim 1,
Hiles further teaches receiving, by the mobile device, from an external device, the one or more context-associated variables associated with an environment (Hiles: see par. 0019; a user of electronic device 10 may externally couple a sensor such as a temperature sensor to electronic device 10 and configure electronic device 10 to use temperature context data collected by the temperature sensor to determine a particular user interface content mode 24 to present). 
Regarding claim 8, Hiles, Young, Bales, Moris and George teach the method of claim 1,
Hiles further teaches wherein at least some of the values of the one or more context-associated variables are obtained via one or more sensors of the mobile device, the one or more sensors configured to determine one or more physical properties to identify an environment in which the mobile device is located (Hiles: see par. 0011; context data 38 comprises information associated with signals detected and/ or otherwise received by sensors 16 such as, location data 42, indicating the physical location of electronic device 10 such as a latitude and longitude value, the physical location of a user’s home, a physical location of a user’s automobile, a physical location of a user’s office, etc.). 
Regarding claim 9, Hiles, Young, Bales, Moris and George teach the method of claim 1,
Hiles further teaches wherein the one or more processors are one or more processors of the mobile device (Hiles: see par. 0006 and Fig. 1; processor 14 of electronic device 10). 
Regarding claim 10, Hiles, Young, Bales, Moris and George teach the method of claim 1,
Hiles further teaches wherein the informational cue comprises an alert of the future context (Hiles: see par. 0019 and Fig. 1; a plurality of user interface content modes includes Home, Auto, Office, Travel, Meeting). See par. 0010; travel user interface content mode 36 automatically launches applications to provide a listing of available hotel rooms, nearby restaurants, and flight information – list of available hotel rooms, nearby restaurants can be interpreted as a deal. See par. 0013; automatically present and/ or display a particular interface content mode based on dates and/ or time).
Regarding claim 12, Hiles, Young, Bales, Moris and George teach the method of claim 1,
Hiles further teaches wherein the future context is determined based on a previously received context-defining user input (Hiles: see par. 0013; user interface data 40 such as date and/ or times or location may be manually input by the user and used to determine the current context). 
Regarding claim 13, Hiles, Young, Bales, Moris and George teach the method of claim 1,
Young further teaches generating at least one of a sound (Young: see par. 0096; the audio output component 360 can be controlled by the context determination component 120 such that when information is received from a particular source, e.g., work, the audio output component 360 operates to produce a particular audio signal) and a vibration at the mobile device (Young: see par. 0096; user device 110 can also comprise a vibration component 370. Operation of the vibration component 370 can be controlled in accordance with context provided by the context determination component 120). 
Regarding claim 14, Hiles, Young, Bales, Moris and George teach the method of claim 1,
Hiles further teaches wherein the informational cue is displayed on the user interface based on a previously received context-defining user input identifying one or more conditions for presenting the informational cue (Hiles: see par. 0013; user interface data 40 such as date and/ or times or location may be manually input by the user and used to determine the current context). 
Regarding claim 15, Hiles, Young, Bales, Moris and George teach the method of claim 14,
Young further teaches wherein the one or more conditions comprise receiving an email from one or more specific senders (Young: see par. 0075; received information can be flagged based upon degree of importance to the user, degree of importance to the sender, information source, and the like. The information important component 280 can also review the source of the information and effect according display of the information on presentation component 140). 
Regarding claim 16, Hiles, Young, Bales, Moris and George teach the method of claim 1,
Hiles further teaches wherein the informational cue indicates that the future context was determined to likely occur at a future time (Hiles: see par. 0013; user interface data 40 such as date and/ or times or location may be manually input by the user and used to determine the current context and well as future context. One ordinary skill in the art would be able to understand that Hiles would allow a user to configure a context based on future date and/or time and display a specific user interface content mode when the condition associated with the specific user interface content mode is met). 
Regarding claim 17,  Hiles, Young, Bales, Moris and George teach the method of claim 1,
Hiles further teaches wherein the future context is selected from a plurality of future contexts, the future context selected based on a determination that the one or more context-associated variables indicate that the future context has a highest probability of occurring from among the plurality of future contexts (Hiles: see par. 0017; the system enables user interface modes 28-36, context data 38 and/ or user interface data 40 to be prioritized. When electronic device 10 is more often used at the office, office user interface mode 30 is prioritized higher than home user interface mode 32. Thus, in the event user interface management module determines that electronic device 10 is operating in multiple contexts, e.g., office and meeting, office and car, user interface management module 22 automatically selects the user interface mode assigned the highest priority). 
Regarding claim 18, Hiles, Young, Bales, Moris and George teach the method of claim 1,
Hiles further teaches wherein the informational cue corresponds to an application accessible via the mobile device, wherein the informational cue is associated with the application in response to received input, by the mobile device, from a user of the mobile device (Hiles: see par. 0008; while the user is driving an automobile, the system automatically present to the user a user interface configured for use within an automobile, e.g., a user interface having large icons, voice-activated applications and/ or input. In operation, application module 23 is used to enable a user to define and register desired contexts so as to permit user interface to be automatically configured according to the desired and/ or defined context). 
Regarding claim 20,  Hiles, Young, Bales, Moris and George teach the method of claim 18,
Hiles further teaches wherein the application is executed via one or more processors of the mobile device (Hiles: see par. 0008; user interface management module 22 processes signals to present to the user a user interface to automatic launching of global positioning/ mapping software). 
Regarding claim 21, Hiles, Young, Bales, Moris and George teach the method of claim 1,
Young further teaches wherein the context-dependent portion of the user interface is defined in response to the mobile device receiving an input, from a user of the mobile device, prior to the displaying of the information cue (Young: see par. 0171; preferences pertain to how information is presented on a presentation component of user device. For example, the preferences can pertain to what information to present, what font size to present the information with, where on the presentation component should the information be presented, and the like. See par. 0069; a user can identify a region on the presentation component that they wish to see in preference to other regions of the display, as they move about a room). 
Regarding claim 22, Hiles, Young, Bales, Moris and George teach the method of claim 21,
Young further teaches wherein the input received from the user selecting the context-dependent portion is received via the user interface (Young: see par. 0069; a user can mark out a region of interest by tracing the desired region on the touchscreen). 
Regarding claim 23, Hiles, Young, Bales, Moris and George teach the method of claim 18,
Hiles further teaches wherein the future context is associated with values of the one or more context-associated variables based on the mobile device receiving, form a user of the mobile device (Hiles: see par. 0013; user interface data 40 such as date and/ or times or location may be manually input by the user and used to determine the current context), indication of a contest corresponding to the values of the one or more context-associated variables (Hiles: see par. 0013; when manually configuring user interface data 40 to correspond to desired locations in which electronic device is used, the user inputs geographic coordinates corresponding to the particular location. The geographic input may be in the form of latitude/ longitude values input by the user or may be in the form of input to correlate geographic signals currently detected by sensors 16 to a particular location).
Regarding claim 24, Hiles, Young, Bales, Moris and George teach the method of claim 1,
George further teaches wherein the informational cue is part of a subset of informational cues corresponding to the future context (George: see pars. 0022-0024 and Figs 2-3; one particular icon 303’, of a set of icons 303, has gone an automatic change of appearance based on some pre-determined user context), the subset of informational cues being part of a set of informational cues available to be displayed via the user interface of the mobile device (George: see pars. 0022-0024 and Figs. 2-3; presenting icon 303’ and the set of icons 303). 
Regarding claim 26, Hiles, Young, Bales, Moris and George teach the method of claim 24,
Bales further teaches for each informational cue in the subset, ranking a respective informational cue based on a respective predicted level of user interest in a respective program or information type identified by the respective information cue; and displaying the respective informational cue, wherein one or more characteristics of the respective information cue of the subset is based on the ranking (Bales: see par. 0025; providing differential zooming and levels of detail for map objects based on the level or relevance of the objects to the UE 101, a user of the UE 101, and/ or related context information. Based on the computed degree of relevance, the custom zooming platform 103 can custom zoom the most important map objects and/ or reduce the visibility of the less important map objects). 
Regarding claim 27, Hiles, Young, Bales, Moris and George teach the method of claim 26,
Bales further teaches wherein a screen location for displaying a respective one of each of the subset of informational cues is based on the ranking (Bales: see par. 0025; providing differential zooming and levels of detail for map objects based on the level or relevance of the objects to the UE 101, a user of the UE 101, and/ or related context information. Based on the computed degree of relevance, the custom zooming platform 103 can custom zoom the most important map objects and/ or reduce the visibility of the less important map objects).
Regarding claim 28, claim 28 teaches one or more non-transitory computer readable medium comprising instructions for executing the method as claimed in claim 1; claim 28 is similar scope to claim1 and is therefore rejected under similar rationale.
Regarding claim 29, claim 29 teaches a system for executing the method as claimed in claim 1; claim 29 is similar scope to claim1 and is therefore rejected under similar rationale.
Regarding claim 31, Hiles, Young, Bales and Moris teach the method of claim 26,
Bales further teaches animating the information cue to be displayed on the user interface (Bales: see par. 0022; the visibility of the relevant object can be adjusted by changing into different size, color, shape, filament type, 3D, animation).
Regarding claim 32, Hiles, Young, Bales and Moris teach the system of claim 29,
Bales further teaches wherein the one or more processors are configured to: animate the information cue to be displayed on the user interface (Bales: see par. 0022; the visibility of the relevant object can be adjusted by changing into different size, color, shape, filament type, 3D, animation).

Claim 11 is rejected under 35 U.S.C. 103(a) as being obvious over Hiles, Young, Bales, Moris and George as applied to claim 1 above and further in view of  Carter et al. (“Carter,” US 2009/0187466), published on June 11, 2009.
Regarding claim 11, Hiles, Young, Bales, Moris and George teach the method of claim 1,
Hiles, Young, Bales, Moris and George do not appear to teach wherein the informational cue comprises an alert of a deal.
However Carter discloses a method for receiving data identifying a location of a computing platform; wherein the informational cue comprises an alert of a deal (Carter: see pars. 0029 and 0039; notification message including alert or sales information can be sent to a customer who happens to be traveling along a path that largely coincides with the threshold distance).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made having the teachings of Carter, Hiles, Young, Bales, Moris and George in front of them to include the contextual alert of sales as disclosed by Carter with the adjusting operation of a user device based upon the operating environment of Hiles to provide the ability to acquire information related to a good or service of interest responsive to a mobile terminal being located within a threshold distance (Carter: par. 0001).

Claims 19 and 25 are rejected under 35 U.S.C. 103(a) as being obvious over Hiles, Young, Bales, Moris and George as applied to claim 1 above and further in view of  Wagner (US 2004/0155909), published on August 12, 2004.
Regarding claim 19, Hiles, Young, Bales, Moris and George teach the method of claim 18,
Hiles, Young, Bales, Moris and George do not appear to teach monitoring interactions of the user with applications accessible via the mobile device; identifying a correlation between the interactions of the user and one of the one or more context-associated variables; and wherein identifying the informational cue is based on the correlation. 
However Wagner discloses a method for providing data services to users based on user specific information. Wagner further teaches monitoring the user's interactions with applications accessible via the mobile device (Wagner: see pars. 0061-0064 and Figs. 5A-5F; a usage pattern of a subscriber who, for example, has viewed hockey reports at 7:30 AM for the last two days, is monitored); identifying a correlation between the user's interactions and one of the one or more context-associated variables (Wagner: see pars. 0061-0064 and Figs. 5A-5F; viewing hockey reports at 7:30 AM); and wherein identifying the informational cue is based on the correlation (Wagner: pars. 0061-0064 and Figs. 5A-5F; based on the subscriber usage pattern, a hockey icon 522 is added to the user’s home page as shown in Fig. 5F).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made having the teachings of Wagner, Hiles, Young, Bales, Moris and George in front of them to include the displaying data services based on usage pattern as disclosed by Wagner with the adjusting operation of a user device based upon the operating environment of Hiles to provide data services in a manner that the subscriber is most likely to utilize the data services and therefore enhance the users experience (Wagner: see par. 0051).
Regarding claim 25, Hiles, Young, Bales, Moris and George teach the method of claim 24,
Hiles, Young, Bales, Moris and George do not appear to further teach comprising identifying the subset of informational cues wherein the identifying the subset of informational cues includes: selecting the subset of informational cues from the set of informational cues by determining that the subset has the highest probability from among the set of informational cues of corresponding to the future context, wherein a probability is determined based on the one or more context-associated variables. 
However Wagner discloses a method for providing data services to users based on user specific information. Wagner further teaches comprising identifying the subset of informational cues wherein the identifying the subset of informational cues includes: selecting the subset of informational cues from the set of informational cues by determining that the subset has the highest probability from among the set of informational cues of corresponding to the future context, wherein a probability is determined based on the one or more context-associated variables (Wagner: par. 0053 and Fig. 3; the icons are displayed in various locations on the context-based display 300 dependent on predicted usage. In particular, each icon can be presented in a primary position 302, secondary position 304, or tertiary position 306. See par. 0054; the icon located at the primary position 302 represents the service or application that the service management system currently predicts the user is primarily interested in. In addition, the icon located at the primary position 302 can be centrally located to further convey its importance).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made having the teachings of Wagner, Hiles, Young, Bales, Moris and George in front of them to include the displaying data services based on usage pattern as disclosed by Wagner with the adjusting operation of a user device based upon the operating environment of Hiles to provide data services in a manner that the subscriber is most likely to utilize the data services and therefore enhance the users experience (Wagner: see par. 0051).

Response to Arguments
As the result of claim 30 being cancelled, the rejection of claim 30 under 35 U.S.C. 112(b), is respectfully withdrawn.
Applicants’ arguments filed on 01/04/2021, have been fully considered but are moot in view of the new grounds of rejection presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Monday – Friday from 8:30AM – 5:00PM.
When attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). When you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174